UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6147


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

GREGORY UZZELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (4:04-cr-00076-FL-1; 4:12-cv-00185-FL)


Submitted:   June 30, 2014                  Decided:   July 17, 2014


Before DUNCAN and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Uzzell, Appellant Pro Se. Thomas B. Murphy, Assistant
United States Attorney, Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina; Imelda Jean Pate,
OFFICE OF THE DISTRICT ATTORNEY, Kinston, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory   Uzzell   appeals     the       district    court’s     order

dismissing his 28 U.S.C. § 2255 (2012) motion as untimely and

barred    by    the   appellate    waiver    in    his    plea     agreement.       On

appeal,    we    confine   our    review    to    the    issues     raised    in   the

Appellant’s brief.         See 4th Cir. R. 34(b).                Because Uzzell’s

informal brief does not challenge the bases for the district

court’s disposition of his § 2255 motion, Uzzell has forfeited

appellate review of the court’s order.                   Accordingly, we affirm

the district court’s judgment.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                       2